Exhibit 10.35

 

 

 

GSO ORIGINATION ASSOCIATES LLC

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    1

Section 1.1

   Definitions    1

Section 1.2

   Terms Generally    5 ARTICLE II GENERAL PROVISIONS    5

Section 2.1

   Managing, Regular and Special Members    5

Section 2.2

   Continuation; Name; Foreign Jurisdictions    5

Section 2.3

   Term    6

Section 2.4

   Purpose; Powers    6

Section 2.5

   Registered Office; Place of Business; Registered Agent    7 ARTICLE III
MANAGEMENT    8

Section 3.1

   Managing Member    8

Section 3.2

   Member Voting, etc.    8

Section 3.3

   Management    8

Section 3.4

   Responsibilities of Members    9

Section 3.5

   Exculpation and Indemnification    9

Section 3.6

   Representations of Members    11 ARTICLE IV CAPITAL OF THE COMPANY    12

Section 4.1

   Capital Contributions by Members    12

Section 4.2

   Interest    12

Section 4.3

   Partial Withdrawals of Capital    12 ARTICLE V PARTICIPATION IN PROFITS AND
LOSSES    12

Section 5.1

   General Accounting Matters    12

Section 5.2

   Capital Accounts    14

Section 5.3

   Profit Sharing Percentages    14

Section 5.4

   Allocations of Net Income (Loss)    15

Section 5.5

   Liability of Members    15

Section 5.6

   Repurchase Rights, etc.    15

Section 5.7

   Distributions    15

Section 5.8

   Business Expenses    16

ARTICLE VI ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS; SATISFACTION AND DISCHARGE
OF COMPANY INTERESTS; TERMINATION

   16

Section 6.1

   Additional Members    16

Section 6.2

   Withdrawal of Members    16

Section 6.3

   Company Interests Not Transferable    17

Section 6.4

   Consequences upon Withdrawal of a Member    17

Section 6.5

   Satisfaction and Discharge of a Withdrawn Member’s Interest    17

Section 6.6

   Dissolution of the Company    19

Section 6.7

   Certain Tax Matters    19

Section 6.8

   Special Basis Adjustments    21 ARTICLE VII MISCELLANEOUS    21

Section 7.1

   Submission to Jurisdiction; Waiver of Jury Trial    21

Section 7.2

   Ownership and Use of the Blackstone Name    22

Section 7.3

   Written Consent    22

 

i



--------------------------------------------------------------------------------

Section 7.4

   Admission Letters; Schedules; Existing Agreement    22

Section 7.5

   Governing Law; Separability of Provisions    23

Section 7.6

   Successors and Assigns    23

Section 7.7

   Confidentiality; Restrictive Covenants    23

Section 7.8

   Notices    23

Section 7.9

   Counterparts    23

Section 7.10

   Power of Attorney    23

Section 7.11

   Member’s Will    24

Section 7.12

   Cumulative Remedies    24

Section 7.13

   Legal Fees    24

Section 7.14

   Entire Agreement    24

 

ii



--------------------------------------------------------------------------------

GSO ORIGINATION ASSOCIATES LLC

THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of GSO
Origination Associates LLC, a Delaware limited liability company (the
“Company”), dated as of March 3, 2008 by and among GSO Holdings I L.L.C. (the
“Managing Member” or “Holdings”), the other members of the Company (if any) as
set forth in the books and records of the Company, and such other persons that
are admitted to the Company as members after the date hereof in accordance
herewith.

W I T N E S S E T H

WHEREAS, the Second Amended and Restated Operating Agreement of GSO Origination
Associates LLC, dated as of July 1, 2007, which amended and restated the Amended
and Restated Operating Agreement of the Company, dated as of March 1, 2006,
constitutes the existing limited liability company agreement of the Company (the
“Existing Agreement”);

WHEREAS, pursuant to that certain Acquisition Agreement (the “Acquisition
Agreement”) by and among Blackstone, GSO Capital Partners LP and certain other
parties thereto and certain other documentation related thereto, certain of the
Members of the Company admitted pursuant to the Existing Agreement have directly
or indirectly transferred some or all of their Interests in the Company to the
Managing Member or an affiliate thereof in exchange for interests in one or more
entities controlled by Blackstone and, in connection therewith, have admitted
the Managing Member and thereafter withdrawn from the Company; and

WHEREAS, in order to amend the Company’s Existing Agreement to reflect certain
changes thereto, the parties hereto wish to amend and restate the Existing
Agreement in its entirety as hereinafter set forth.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for purposes of this Agreement:

“Acquisition Agreement” has the meaning set forth in the preamble hereto.

“Admission Letter” has the meaning set forth in Section 7.4.

“Agreement” means this Third Amended and Restated Limited Liability Company
Agreement, as it may be amended and restated from time to time.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his assets; (ii) the
filing by such person of a voluntary petition in Bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing

 

1



--------------------------------------------------------------------------------

of a pleading in any court of record admitting in writing his inability to pay
his debts as they become due; (iii) the failure of such person to pay his debts
as such debts become due; (iv) the making by such person of a general assignment
for the benefit of creditors; (v) the filing by such person of an answer
admitting the material allegations of, or his consenting to, or defaulting in
answering, a Bankruptcy petition filed against him in any Bankruptcy proceeding
or petition seeking relief under Title 11 of the United States Code, as now
constituted or as hereafter amended; or (vi) the entry of an order, judgment or
decree by any court of competent jurisdiction adjudicating such person a
bankrupt or insolvent or for relief in respect of such person or appointing a
trustee or custodian of his assets and the continuance of such order, judgment
or decree unstayed and in effect for a period of 60 consecutive days.

“Blackstone” means The Blackstone Group L.P., a Delaware limited partnership.

“Capital Account” means a capital account established for each Member on the
books and records of the Company and maintained and adjusted as provided in
Articles V and VI. A separate Capital Account shall be established for each
Member with respect to each category of Net Income (Loss) (including, without
limitation, Fund Net Income (Loss), Other Net Income (Loss) and the Incentive
Allocation) as may be determined by the Managing Member in its sole discretion.

“Cause” with respect to any Member has the meaning ascribed to such term in the
letter agreement between such Member and Blackstone setting forth the terms of
such Member becoming a Senior Managing Director or otherwise an employee (as
applicable) of Blackstone (such agreement as from time to time amended and as in
effect as of the applicable date, the “Employment Agreement”); provided, that
with respect to any Member who is not a party to an Employment Agreement “Cause”
shall mean the occurrence or existence of any of the following with respect to
such Member, as determined fairly, reasonably, on an informed basis and in good
faith by the Managing Member: (i) (w) any breach by such Member of any provision
of any non-competition agreement, (x) any material breach of this Agreement or
any rules or regulations applicable to such Member that are established by the
Managing Member, (y) such Member’s deliberate failure to perform his or her
duties to the Company, or (z) such Member’s committing to or engaging in any
conduct or behavior that is or may be harmful to the Company in a material way
as determined by the Managing Member; provided, that in the case of any of the
foregoing clauses (w), (x), (y) and (z), the Managing Member has given such
Member written notice (a “Notice of Breach”) within fifteen days after the
Managing Member becomes aware of such action and such Member fails to cure such
breach, failure to perform, conduct or behavior within fifteen days after
receipt of such Notice of Breach from the Managing Member (or such longer
period, not to exceed an additional fifteen days, as shall be reasonably
required for such cure, provided that such Member is diligently pursuing such
cure); (ii) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company; (iii) conviction (on the basis of a trial
or by an accepted plea of guilty or nolo contendere) of a felony or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Member individually has violated any applicable securities laws or any
rules or regulations thereunder, or any rules of any such self-regulatory body
(including, without limitation, any licensing requirement), if such conviction
or determination has a material adverse effect on (A) such Member’s ability to
function as a Member, taking into account the services required of such Member
and the nature of the Company’s business, or (B) the business of the Company; or
(iv) any action or conduct that is opposed to the best interest of the Company
and its affiliates.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference herein to a particular provision
of the Code shall include, where appropriate, the corresponding provision in any
successor statute.

 

2



--------------------------------------------------------------------------------

“Commitment” with respect to any Member means any commitment made by such Member
to contribute capital to the Company.

“Company” has the meaning set forth in the preamble hereto.

“Contingent” means subject to repurchase rights and/or other requirements.

“Covered Person” has the meaning set forth in Section 3.5(a).

“Existing Agreement” has the meaning set forth in the preamble hereto.

“Fiscal Year” means a calendar year, or any other period chosen by the Managing
Member.

“Fund Agreements” means the limited partnership agreements, operating agreements
and other governing documentation of the Funds, as may be amended, supplemented
or otherwise modified from time to time.

“Funds” means the collective reference to GSO Origination Funding Partners LP,
and any other private investment partnerships for which the Company serves as
general partner and, where the context requires, any parallel funds thereof or
alternative investment vehicles related thereto.

“Fund Net Income (Loss)” means any net income (loss) of the Company relating to
the Company’s investment of capital in the Funds, but not including (i) Other
Net Income (Loss) or (ii) any net income (loss) relating to the Incentive
Allocation allocable to the Company from the Funds in accordance with the Fund
Agreements, and any appreciation or depreciation relating thereto. The Managing
Member may designate separate categories of Fund Net Income (Loss) as it may
determine in its sole discretion.

“GAAP” has the meaning set forth in Section 5.1(c).

“Holdings” has the meanings set forth in the preamble hereto.

“Incentive Allocation” means the incentive allocations or other
performance-based allocations of net capital appreciation or net profits from
the Funds to the Company pursuant to the Fund Agreements, excluding any
allocations of net capital appreciation or net profits made to the Company by
virtue of its capital invested in such Funds (which capital, for the avoidance
of doubt, shall not include any Incentive Allocation that remains in the Funds
and any related capital appreciation).

“Incompetence” means, with respect to any Member, the determination by the
Managing Member in its sole discretion, after consultation with a qualified
medical doctor, that such Member is incompetent to manage his person or his
property.

“Interest” means a limited liability company interest (as defined in § 18-101(8)
of the LLC Act) in the Company, including those which are held by a Retaining
Withdrawn Member.

“Investor Special Member” means any Special Member designated as such by the
Managing Member at the time of its admission as a Member of the Company.

“LLC Act” means the Delaware Limited Liability Company Act, 6 Del.C. § 18-101,
et seq. as it may be amended from time to time, and any successor to such
statute.

 

3



--------------------------------------------------------------------------------

“Losses” has the meaning set forth in Section 3.5(b)

“Majority in Interest of the Members” on any date (a “vote date”) means one or
more persons who are Members (including the Managing Member but excluding
Nonvoting Special Members) on the vote date and who, as of the last day of the
most recent accounting period ending on or prior to the vote date (or as of such
later date on or prior to the vote date selected by the Managing Member), have
aggregate Profit Sharing Percentages representing at least a majority of the
Profit Sharing Percentages of all the persons who are Members (including the
Managing Member but excluding Nonvoting Special Members) on the vote date.

“Managing Member” has the meaning set forth in the preamble hereto.

“Member” means any person who is a member of the Company, including the Regular
Members, the Managing Member and the Special Members. Except as otherwise
specifically provided herein, no group of Members, including the Special Members
and any group of Members in the same Member Category, shall have any right to
vote as a class on any matter relating to the Company, including, but not
limited to, any merger, reorganization, dissolution or liquidation.

“Member Category” means the Managing Member, the Regular Members, the Special
Members or the Retaining Withdrawn Members, each referred to as a group for
purposes hereof.

“Net Income (Loss)” has the meaning set forth in Section 5.1(a).

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Special Member” has the meaning set forth in Section 6.1(a).

“Other Net Income (Loss)” for any accounting period means the net income or net
loss of the Company for such accounting period as determined on an accrual basis
after deduction for expenses of the Company, in accordance with GAAP, excluding
(i) Fund Net Income (Loss) and (ii) any net income (loss) relating to the
Incentive Allocation allocable to the Company from the Funds in accordance with
the Fund Agreements. The Managing Member may designate separate categories of
Other Net Income (Loss) as it may determine in its sole discretion.

“Profit Sharing Percentage” means, with respect to any Member, such Member’s
percentage interest in Net Income (Loss) or any category thereof (including,
without limitation, Fund Net Income (Loss), Other Net Income (Loss) and the
Incentive Allocation), as determined by the Managing Member and set forth on the
books and records of the Company, as such Profit Sharing Percentage may be
modified from time to time in accordance herewith. Separate Profit Sharing
Percentages may be established for each Member with respect to each separate
category of Net Income (Loss).

“Regular Member” means any Member, excluding the Managing Member and any Special
Members.

“Repurchase Period” shall have the meaning set forth in Section 5.7(c).

“Retaining Withdrawn Member” means a Withdrawn Member who has retained an
Interest in the Company following such Withdrawn Member’s Withdrawal Date. A
Retaining Withdrawn Member shall be considered a Nonvoting Special Member for
all purposes hereof.

 

4



--------------------------------------------------------------------------------

“Special Member” means any person shown on the books and records of the Company
as a Special Member of the Company.

“Tax Matters Member” has the meaning set forth in Section 6.7(c).

“TM” has the meaning set forth in Section 7.2.

“Total Disability” means the inability of a Member substantially to perform the
services required of a Regular Member for a period of six consecutive months by
reason of physical or mental illness or incapacity and whether arising out of
sickness, accident or otherwise.

“Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“Withdraw” or “Withdrawal” with respect to a Member means a Member ceasing to be
a member of the Company (except as a Retaining Withdrawn Member) for any reason
(including death, Total Disability, Incompetence, removal, resignation or
retirement, whether such is voluntary or involuntary) unless the context shall
limit the type of withdrawal to a specific reason and “Withdrawn” with respect
to a Member means, as aforesaid, a Member who has ceased to be a member of the
Company (except as a Retaining Withdrawn Member).

“Withdrawal Date” means, with respect to any Withdrawn Member, the date on which
such Withdrawn Member ceases to be a Member of the Company.

“Withdrawn Member” means a Member whose Interest in the Company has been
terminated for any reason.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”

ARTICLE II

GENERAL PROVISIONS

Section 2.1 Managing, Regular and Special Members. The Members may be Managing
Members, Regular Members or Special Members. The Managing Member as of the date
hereof is Holdings and the Regular Members as of the date hereof are those
persons shown as Regular Members in the books and records of the Company, and
the Special Members as of the date hereof are persons shown as Special Members
on the signature pages hereof.

Section 2.2 Continuation; Name; Foreign Jurisdictions. The Company was
heretofore formed as a limited liability company pursuant to the LLC Act to
conduct its activities under the name of GSO Origination Associates LLC. The
certificate of formation of the Company may be amended and/or restated from time
to time by the Managing Member, as an “authorized person” (within the meaning of
the LLC Act). The Managing Member is further authorized to deliver and file any
other certificates (and any amendments and/or restatements thereof) necessary
for the Company to qualify to do business in a jurisdiction in which the Company
may wish to conduct business.

 

5



--------------------------------------------------------------------------------

Section 2.3 Term. The term of the Company began on the date the Certificate of
Formation of the Company was filed and shall continue unless and until
terminated as provided herein.

Section 2.4 Purpose; Powers.

(a) The purpose of the Company shall be, directly or indirectly through
subsidiaries or affiliates, (i) to serve as general partner of the Funds and
perform the functions of a general partner specified in the Fund Agreements,
(ii) to serve as a general partner and/or limited partner of other partnerships
and/or as a member of one or more limited liability companies, (iii) to invest
in, and acquire limited partnership interests, limited liability company
interests and/or other equity interests in, and/or securities of, any one or
more limited partnerships, limited liability companies and/or other entities,
and/or receive allocations, fees, distributions and other payments from any one
more of such limited partnerships, limited liability companies and/or other
entities, in each case as the Managing Member shall determine, (iv) to carry on
such other businesses, perform such other services and make such other
investments as are deemed desirable by the Managing Member and as are permitted
under the LLC Act and the Fund Agreements, (v) any other lawful purpose, and
(vi) to do all things necessary, desirable, convenient and/or incidental
thereto.

(b) In furtherance of its purpose, the Company shall have all powers necessary,
suitable or convenient for the accomplishment of its purposes, alone or with
others, as principal or agent, including the following:

(i) to carry out any and all purposes of the Funds, as appropriate, and to
perform all acts and enter into and perform all contracts and other undertakings
which the Company may deem necessary, advisable or incidental thereto, including
the exercise of all powers of the general partner of the funds;

(ii) to render investment, asset management, financial advisory, and other
services to the Funds;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Company in money market or
other short-term investments;

(v) to hold, receive, mortgage, pledge, lease, transfer, exchange or otherwise
dispose of, grant options with respect to, and otherwise deal in and exercise
all rights, powers, privileges and other incidents of ownership or possession
with respect to, all property held or owned by the Company;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Company, whether at
the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

 

6



--------------------------------------------------------------------------------

(viii) to have and maintain one or more offices within or without the State of
Delaware, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of monies;

(xi) to engage accountants, auditors, custodians, investment advisors, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic, and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient, advisable or incident to carrying
out its purposes;

(xiv) to make capital expenditures or incur any commitments for capital
expenditures;

(xv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Company, and to execute all documents and make all representations, admissions
and waivers in connection therewith;

(xvi) to distribute, subject to the terms of this Agreement, at any time and
from time to time, to Members cash or investments or other property of the
Company, or any combination thereof; and

(xvii) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under
Delaware law.

Section 2.5 Registered Office; Place of Business; Registered Agent. The Company
shall maintain an office and principal place of business at 280 Park Avenue,
11th Floor, New York, New York 10017 or such other place or places as the
Managing Member may designate from time to time. The Company shall maintain a
registered office at National Corporate Research, Ltd., 615 South DuPont
Highway, Dover, Delaware 19901. The name and address of the Company’s registered
agent is National Corporate Research, Ltd., 615 South DuPont Highway, Dover,
Delaware 19901. The Managing Member may from time to time change the registered
agent or office by an amendment to the certificate of formation of the Company.

 

7



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT

Section 3.1 Managing Member.

(a) Holdings is the Managing Member as of the date hereof. The Managing Member
shall cease to be the Managing Member only if it (i) Withdraws from the Company
for any reason or (ii) consents in its sole discretion to resign as the Managing
Member. The Managing Member may not be removed without its consent. There may be
one or more Managing Members. In the event that one or more other Managing
Members is admitted to the Company as such, all references herein to the
“Managing Member” in the singular form shall be deemed to also refer to such
other Managing Members as may be appropriate. The relative rights and
responsibilities of such Managing Members will be as agreed upon from time to
time between them.

(b) Upon the Withdrawal from the Company or voluntary resignation of the last
remaining Managing Member, all of the powers formerly vested therein pursuant to
this Agreement and the LLC Act shall be exercised by a Majority in Interest of
the Regular Members.

Section 3.2 Member Voting, etc.

(a) Except as otherwise expressly provided herein and except as may be expressly
required by the LLC Act, Regular Members and Special Members as such shall have
no right to, and shall not, take part in the management or control of the
Company’s business or act for or bind the Company, and shall have only the
rights and powers granted to them herein.

(b) To the extent a Member is entitled to vote with respect to any matter
relating to the Company, such Member shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Member (or any affiliate thereof) in such
matter.

(c) Meetings of the Members may be called only by the Managing Member.

Section 3.3 Management. (a) The management, control and operation of the Company
and the formulation and execution of business and investment policy shall be
vested in the Managing Member. The Managing Member shall, in its discretion,
exercise all powers necessary and convenient for the purposes of the Company,
including those enumerated in Section 2.4, on behalf and in the name of the
Company. All decisions and determinations (howsoever described herein) to be
made by the Managing Member pursuant to this Agreement shall be made in its
discretion, subject only to the express terms and conditions of this Agreement
(including Section 7.4).

(b) Notwithstanding any provision of this Agreement to the contrary, the Company
is hereby authorized, without the need for any further act, vote or consent of
any Member, (i) to execute and deliver, and to perform the Company’s obligations
under, each agreement of the Company (including, without limitation, the Fund
Agreements), including, without limitation, serving as a general partner of the
Funds, (ii) to execute and deliver, as a general partner of the Funds, the Fund
Agreements, as amended, restated and/or supplemented, and to perform the
Company’s obligations, and to cause the Funds to perform its obligations, under
the Fund Agreements, and (iii) to take any action, in the applicable capacity,
contemplated by or arising out of any Fund Agreements.

 

8



--------------------------------------------------------------------------------

(c) The Managing Member and any other person designated by the Managing Member,
each acting individually, is hereby authorized and empowered, as an authorized
person of the Company within the meaning of the LLC Act, or otherwise (the
Managing Member hereby authorizing and ratifying any of the following actions):

(i) to execute and deliver and/or file (in the name and on behalf of the
Company, and/or in the name and on behalf of the Company as the general partner
of the Funds) any agreement of the Company (including, without limitation, the
Fund Agreements) or of the Funds (including, without limitation, the Fund
Agreements) and any amendments, restatements and/or supplements thereof, the
certificate of formation of the Company or the certificate of limited
partnership of the Company or of the Funds (and any amendments, restatements
and/or supplements of any of the foregoing) and any other certificates, notices,
applications and other documents (and any amendments, restatements and/or
supplements thereof) to be filed with any government or governmental or
regulatory body, including, without limitation, any such document that may be
necessary for the Company or the Funds to qualify to do business in a
jurisdiction in which the Company or the Funds desires to do business; or

(ii) to prepare or cause to be prepared, and to sign, execute and deliver and/or
file (in the name and on behalf of the Company and/or in the name and on behalf
of the Company as the general partner of the Funds), (A) such documents,
instruments, certificates and agreements as may be necessary or desirable in
furtherance of the Company’s or the Funds’ purposes, (B) any certificates,
forms, notices, applications and other documents to be filed with any government
or governmental or regulatory body on behalf of the Company or the Funds,
(C) any certificates, forms, notices, applications and other documents that may
be necessary or advisable in connection with any bank account of the Company or
the Funds, and all checks, notes, drafts and other documents of the Funds that
may be required in connection with any such bank account or any banking
facilities or services that may be utilized by the Company or the Funds,
(D) resolutions with respect to any of the foregoing matters (which resolutions,
when executed by any person authorized as provided in this Section 3.3(c), each
acting individually, shall be deemed to have been adopted by the Members, the
Company or the Funds, as applicable, for all purposes), and (E) any amendments,
restatements and/or supplements of any of the foregoing.

The authority granted to any person (other than the Managing Member) in this
Section 3.3(c) may be revoked at any time by the Managing Member by an
instrument in writing signed by the Managing Member.

Section 3.4 Responsibilities of Members.

(a) Unless otherwise determined by the Managing Member in a particular case,
each Regular Member shall devote substantially all his time and attention to the
businesses of the Company and its affiliates, and each Special Member shall not
be required to devote any time or attention to the businesses of the Company or
its affiliates.

(b) All outside business or investment activities of the Members (including
outside directorships or trusteeships), shall be subject to such rules and
regulations as are established by the Managing Member from time to time.

(c) The Managing Member may from time to time establish such other rules and
regulations applicable to Members as the Managing Member deems appropriate,
including rules governing the authority of Members to bind the Company to
financial commitments or other obligations.

Section 3.5 Exculpation and Indemnification. (a) Liability to Members.
Notwithstanding any other provision of this Agreement, whether express or
implied, to the fullest extent permitted by law, no Member nor any of such
Member’s representatives, agents or advisors nor any partner, member, officer,
employee, representative, agent or advisor of the Company or any of its
affiliates (individually, a “Covered Person” and, collectively, the “Covered
Persons”) shall be liable to the Company or any other Member for any act or
omission (in relation to the Company, this Agreement, any related document or
any transaction or investment contemplated hereby or thereby) taken or omitted
by a

 

9



--------------------------------------------------------------------------------

Covered Person (other than any act or omission constituting Cause) unless there
is a final and non-appealable judicial determination and/or determination of an
arbitrator that such Covered Person did not act in good faith and in what such
Covered Person reasonably believed to be in, or not opposed to, the best
interests of the Company and within the authority granted to such Covered Person
by this Agreement, and, with respect to any criminal act or proceeding, had
reasonable cause to believe that such Covered Person’s conduct was unlawful.
Each Covered Person shall be entitled to rely in good faith on the advice of
legal counsel to the Company, accountants and other experts or professional
advisors, and no action taken by any Covered Person in reliance on such advice
shall in any event subject such person to any liability to any Member or the
Company. To the extent that, at law or in equity, a Member has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to another
Member, to the fullest extent permitted by law, such Member acting under this
Agreement shall not be liable to the Company or to any such other Member for its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they expand or restrict the duties and liabilities
of a Member otherwise existing at law or in equity, are agreed by the Members,
to the fullest extent permitted by law, to modify to that extent such other
duties and liabilities of such Member.

(b) Indemnification. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless (but only to the extent of the Company’s assets
(including, without limitation, the remaining Commitments of the Members)) each
Covered Person from and against any and all claims, damages, losses, costs,
expenses and liabilities (including, without limitation, amounts paid in
satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim), joint and several, of any nature
whatsoever, known or unknown, liquidated or unliquidated (collectively,
“Losses”), arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Company or which relate to or arise out of or in connection with the Company,
its property, its business or affairs (other than claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, arising
out of any act or omission of such Covered Person constituting Cause); provided,
that a Covered Person shall not be entitled to indemnification under this
Section with respect to any claim, issue or matter if there is a final and
non-appealable judicial determination and/or determination of an arbitrator that
such Covered Person did not act in good faith and in what such Covered Person
reasonably believed to be in, or not opposed to, the best interest of the
Company and within the authority granted to such Covered Person by this
Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful; provided
further, that if such Covered Person is a Member or a Withdrawn Member, such
Covered Person shall bear its share of such Losses in accordance with such
Covered Person’s Profit Sharing Percentage in the Company as of the time of the
actions or omissions that gave rise to such Losses. To the fullest extent
permitted by law, expenses (including legal fees) incurred by a Covered Person
(including, without limitation, the Managing Member) in defending any claim,
demand, action, suit or proceeding may, with the approval of the Managing
Member, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of a written undertaking by or on behalf of the Covered Person to
repay such amount to the extent that it shall be subsequently determined that
the Covered Person is not entitled to be indemnified as authorized in this
Section, and the Company and its affiliates shall have a continuing right of
offset against such Covered Person’s interests/investments in the Company and
such affiliates and shall have the right to withhold amounts otherwise
distributable to such Covered Person to satisfy such repayment obligation. If a
Member institutes litigation against a Covered Person which gives rise to an
indemnity obligation hereunder, such Member shall be responsible, up to the
amount of such Member’s Interests and remaining Commitment, for such Member’s
pro rata share of the Company’s expenses related to such indemnity obligation,
as determined by the Managing Member. The Company may purchase insurance, to the
extent available at reasonable cost, to cover losses, claims, damages or
liabilities covered by the foregoing indemnification provisions. Members will
not be personally obligated with respect to indemnification pursuant to this
Section 3.5(b).

 

10



--------------------------------------------------------------------------------

Section 3.6 Representations of Members. (a) Each Regular and Special Member by
execution of this Agreement (or by otherwise becoming bound by the terms and
conditions hereof as provided herein or in the LLC Act) represents and warrants
to every other Member and to the Company, except as may be waived by the
Managing Member, that he is acquiring each of his Interests for his own account
for investment and not with a view to resell or distribute the same or any part
thereof, and that no other person has any interest in any such Interest or in
the rights of such Member hereunder; provided, that a Member may choose to make
transfers for estate and charitable planning purposes (in accordance with the
terms hereof). Each Regular and Special Member represents and warrants that he
understands that the Interests have not been registered under the Securities Act
of 1933, as amended from time to time, and therefore such Interests may not be
resold without registration under such Act or exemption from such registration,
and that accordingly such Member must bear the economic risk of an investment in
the Company for an indefinite period of time. Each Regular and Special Member
represents that he has such knowledge and experience in financial and business
matters, that he is capable of evaluating the merits and risks of an investment
in the Company, and that he is able to bear the economic risk of such
investment. Each Regular and Special Member represents that his overall
commitment to the Company and other investments which are not readily marketable
is not disproportionate to the Member’s net worth and the Member has no need for
liquidity in the Member’s investment in Interests. Each Regular and Special
Member represents that to the full satisfaction of the Member, the Member has
been furnished any materials that he has requested relating to the Company and
the offering of Interests and has been afforded the opportunity to ask questions
of representatives of the Company concerning the terms and conditions of the
offering of Interests and any matters pertaining thereto and to obtain any other
additional information relating thereto. Each Regular and Special Member
represents that the Member has consulted to the extent deemed appropriate by the
Member with the Member’s own advisors as to the financial, tax, legal and
related matters concerning an investment in Interests and on that basis believes
that an investment in the Interests is suitable and appropriate for the Member.

(b) Each Regular and Special Member agrees that the representations and
warranties contained in paragraph (a) above shall be true and correct as of any
date that such Member makes a capital contribution to the Company, and such
Member hereby agrees that such capital contribution shall serve as confirmation
thereof.

(c) Each Regular and Special Member certifies that (A) if such Member is a
United States person (as defined in Section 7701 of the Code) (x) such Member’s
name, social security number (or, if applicable, employer identification number)
and residence address (if an individual) or principal place of business address
(if an entity) provided to the Company and its affiliates pursuant to an IRS
Form W-9, Request for Taxpayer Identification Number and Certification (“W-9”)
or otherwise are correct, (y) such Member will complete and return a W-9, and
(z) such Member will notify the Company within 60 days of a change to foreign
(non-United States) status or (B) if such Member is not a United States person
(as defined in Section 7701 of the Code) (x) the information on the completed
IRS Form W-8BEN, Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding (“W-8BEN”) or other applicable form, including but not
limited to IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign
Flow-Through Entity, or Certain U.S. Branches for United States Tax Withholding
(“W-8IMY”), or otherwise is correct, (y) the Member will complete and return the
applicable IRS form, including but not limited to a W-8BEN or W-8IMY and
(z) such Member will notify the Company within 60 days of any change of such
status. Each Regular and Special Member agrees to properly execute and provide
to the Company in a timely manner any tax documentation that may be reasonably
required by the Managing Member.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL OF THE COMPANY

Section 4.1 Capital Contributions by Members.

(a) Each Regular Member may be required to make capital contributions to the
Company at such times and in such amounts as may be determined by the Managing
Member from time to time or as may be set forth in such Regular Member’s
Admission Letter. Special Members shall not be required to make capital
contributions to the Company except as specifically set forth in this Agreement
or as they otherwise agree; provided, that the Managing Member and any Special
Member may agree from time to time that such Special Member shall make an
additional capital contribution to the Company; provided further, that each
Investor Special Member shall maintain its capital account at a level equal to
the product of (i) its Profit Sharing Percentage from time to time and (ii) the
total capital of the Company.

(b) Each capital contribution by a Member shall be credited to the appropriate
Capital Account(s) of such Member in accordance with Section 5.2 and maintained
in the books and records of the Company.

(c) The Managing Member may elect on a case-by-case basis to (i) cause the
Company to loan any Member (including any additional Member admitted to the
Company pursuant to Section 6.1 but excluding any Members that are also
executive officers of Blackstone) the amount of any capital contribution
required to be made by such Member or (ii) permit any Member (including any
additional Member admitted to the Company pursuant to Section 6.1) to make a
required capital contribution to the Company in installments, in each case on
terms determined by the Managing Member.

Section 4.2 Interest. There shall be no interest on the balances of the Members’
Capital Accounts.

Section 4.3 Partial Withdrawals of Capital. Each Member may make partial
withdrawals in respect of such Member’s Capital Account(s) in such amounts and
at such times as may be permitted by the Managing Member from time to time.
Payments with respect to any such partial withdrawals will be made at such times
and in cash or in kind as may be determined by the Managing Member.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

Section 5.1 General Accounting Matters.

(a) Net Income (Loss) shall be determined by the Managing Member at the end of
each accounting period and shall be allocated as described in Section 5.4. “Net
Income (Loss)” means, with respect to any accounting period, the sum of:
(i) Fund Net Income (Loss) for such period, (ii) Other Net Income (Loss) for
such period, and (iii) the Incentive Allocation for such period. The Managing
Member may from time to time (i) establish additional separate categories of Net
Income (Loss) with respect to the Company as it may determine (including,
without limitation, Net Income (Loss) relating to illiquid investments by the
Funds) and (ii) calculate and allocate Net Income (Loss) for each such category
on a separate basis.

 

12



--------------------------------------------------------------------------------

(b) Net Income (Loss) with respect to any accounting period shall be determined
in accordance with the accounting method used by the Company for U.S. federal
income tax purposes with the following adjustments: (i) any income of the
Company that is exempt from U.S. federal income taxation and not otherwise taken
into account in computing Net Income (Loss) shall be added to such taxable
income or loss; (ii) if any asset has a value on the books of the Company that
differs from its adjusted tax basis for U.S. federal income tax purposes, any
depreciation, amortization or gain resulting from a disposition of such asset
shall be calculated with reference to such value; (iii) upon an adjustment to
the value of any asset on the books of the Company pursuant to Regulation
Section 1.704-1 (b) (2), the amount of the adjustment shall be included as gain
or loss in computing such taxable income or loss; (iv) any expenditures of the
Company not deductible in computing taxable income or loss, not properly
capitalizable and not otherwise taken into account in computing Net Income
(Loss) pursuant to this definition shall be treated as deductible items; (v) any
income that is payable to Company employees in respect of “phantom interests”
awarded by the Managing Member to employees shall be included as an expense in
the calculation of Net Income (Loss), and (vi) items of income and expense
(including interest income and overhead and other indirect expenses) of the
Company, Holdings and other affiliates of the Company shall be allocated among
the Company, Holdings and such affiliates as determined by the Managing Member.
Any adjustments to Net Income (Loss) by the Managing Member, including
adjustments for items of income accrued but not yet received, unrealized gains,
items of expense accrued but not yet paid, unrealized losses, reserves
(including reserves for taxes, bad debts, actual or threatened litigation, or
any other expenses, contingencies or obligations) and other appropriate items
shall be made in accordance with U.S. generally accepted accounting principles
(“GAAP”); provided, that the Managing Member shall not be required to make any
such adjustments; provided further, that the Managing Member may elect from time
to time to calculate and allocate Net Income (Loss) attributable to any item of
income or expense or any investment of the Company on a basis separate from the
Company’s other business.

(c) An accounting period shall be a Fiscal Year, except that, at the option of
the Managing Member, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Member or the
Withdrawal Date of a Withdrawn Member, if any such date is not the first day of
a Fiscal Year, or on any other date determined by the Managing Member in its
sole discretion. If any event referred to in the preceding sentence occurs and
the Managing Member does not elect to terminate an accounting period and begin a
new accounting period, then the Managing Member may make such adjustments as its
deems appropriate to the Members’ Profit Sharing Percentages for the accounting
period in which such event occurs (prior to any allocations of Unallocated
Percentages or adjustments to Profit Sharing Percentages pursuant to
Section 5.3) to reflect the Members’ average Profit Sharing Percentages during
such accounting period.

(d) In establishing Profit Sharing Percentages and allocating Unallocated
Percentages (if any) pursuant to Section 5.3, the Managing Member may consider
such factors as it deems appropriate.

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the Managing
Member and approved by the Company’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Members, all Withdrawn Members, their successors, heirs, estates
or legal representatives and any other person, and to the fullest extent
permitted by law, no such person shall have the right to an accounting or an
appraisal of the assets of the Company or any successor thereto.

 

13



--------------------------------------------------------------------------------

Section 5.2 Capital Accounts.

(a) There shall be established for each Member on the books of the Company, to
the extent and at such times as may be appropriate, one or more Capital Accounts
as the Managing Member may deem to be appropriate for purposes of accounting for
such Member’s interests in the capital and Net Income (Loss) of the Company. A
separate Capital Account shall be established for each Member with respect to
Fund Net Income (Loss), Other Net Income (Loss) and the Incentive Allocation. In
addition, the Managing Member may also establish separate Capital Accounts for
each Member with respect to any other categories of Net Income (Loss) (if any)
(including, without limitation, Net Income (Loss) relating to illiquid
investments by the Funds) as it may determine in its sole discretion.

(b) As of the end of each accounting period or, in the case of a capital
contribution to the Company by one or more of the Members or a distribution by
the Company to one or more of the Members, at the time of such contribution or
distribution, (i) the appropriate Capital Accounts of each Member shall be
credited with the following amounts: (A) the amount of cash and the value of any
property contributed by such Member to the capital of the Company during such
accounting period and (B) the Net Income allocated to such Member for such
accounting period; and (ii) the appropriate Capital Accounts of each Member
shall be debited with the following amounts: (x) the amount of cash and the
value of any property distributed to such Member during such accounting period
and (y) the Net Loss allocated to such Member for such accounting period.

Section 5.3 Profit Sharing Percentages.

(a) Prior to the beginning of each annual accounting period, the Managing Member
shall establish the profit sharing percentage (the “Profit Sharing Percentage”)
of each Member in each category of Net Income (Loss) for such annual accounting
period pursuant to Section 5.1(a), taking into account such factors as the
Managing Member deems appropriate, including those referred to in Section 5.1.
The Managing Member may establish different Profit Sharing Percentages for any
Member on a Fund-by-Fund basis with respect to each different category of Net
Income (Loss) for each such Fund (including, without limitation, Fund Net Income
(Loss), Other Net Income (Loss) and the Incentive Allocation) as it may
determine in its sole discretion; provided, that each Member’s Profit Sharing
Percentage with respect to Fund Net Income (Loss) shall be based on such
Member’s Capital Account balance in such Member’s Fund Net Income (Loss) Capital
Account as it relates to the aggregate Fund Net Income (Loss) Capital Account
balances of all Members. In the case of the Withdrawal of a Member, such
Withdrawn Member’s Profit Sharing Percentage shall be allocated by the Managing
Member to one or more of the Members in its sole discretion. Except as may be
otherwise determined by the Managing Member, in the case of the admission of any
Member to the Company as an additional Member, the Profit Sharing Percentages of
the other Members shall be reduced on a pro rata basis (based on such Members’
respective Profit Sharing Percentages in effect immediately prior to such
admission) by an amount equal to the Profit Sharing Percentage allocated to such
new Member pursuant to Section 6.1(b). Notwithstanding the foregoing, the
Managing Member may also adjust the Profit Sharing Percentage of any Member for
any annual accounting period at the end of such annual accounting period in its
sole discretion.

(b) The Managing Member may elect to allocate to the Members less than 100% of
the Profit Sharing Percentages of any category for any annual accounting period
at the time specified in Section 5.3(a) for the annual fixing of Profit Sharing
Percentages (any remainder of such Profit Sharing Percentages being called an
“Unallocated Percentage”). Any Unallocated Percentage for any annual accounting
period may be allocated by the Managing Member at such later times and to such
Members as the Managing Member shall determine; provided, that any Unallocated
Percentage in any category of Net Income (Loss) for any annual accounting period
that is not allocated by the Managing Member within 90 days after the end of
such accounting period shall be deemed to be allocated among all Members
(including the Managing Member) with previously allocated Profit Sharing
Percentages in such category of Net Income (Loss) proportionately in accordance
with such previously allocated Profit Sharing Percentages.

 

14



--------------------------------------------------------------------------------

Section 5.4 Allocations of Net Income (Loss). Except as otherwise provided in
this Agreement, Net Income (Loss) and, to the extent necessary, individual
categories thereof or components of income, gain, loss or deduction, of the
Company shall be allocated among the Members in a manner that as closely as
possible gives economic effect to the provisions of this Article V and the other
relevant provisions of this Agreement, as determined in the reasonable
discretion of the Managing Member.

Section 5.5 Liability of Members. Except as otherwise provided in the LLC Act,
no Member shall be personally obligated for any debt, obligation or liability of
the Company or of any other Member solely by reason of being a Member. In
addition, in no way does any of the foregoing limit any Member’s obligations to
make capital contributions as provided hereunder.

Section 5.6 Repurchase Rights, etc. The Managing Member may from time to time
establish such repurchase rights and/or other requirements with respect to the
Members’ Interests in the Company as the Managing Member may determine. The
Managing Member shall have authority to (a) withhold any distribution otherwise
payable to any Member until any such repurchase rights have lapsed or any such
requirements have been satisfied, (b) pay any distribution to any Member that is
Contingent as of the distribution date and require the refund of any portion of
such distribution that is Contingent as of the Withdrawal Date of such Member,
(c) amend any previously established repurchase rights or other requirements
from time to time and (d) make such exceptions thereto as it may determine on a
case by case basis.

Section 5.7 Distributions.

(a) The Company shall make distributions of available cash (subject to reserves
and other adjustments as provided herein) or other property to the Members at
such times and in such amounts as are determined by the Managing Member. The
Managing Member shall, if it deems it appropriate, determine the availability
for distribution of, and distribute, cash or other property separately for each
category of Net Income (Loss) established pursuant to Section 5.1(a). Subject to
Section 5.1(d), distributions of cash or other property with respect to
Incentive Allocation shall be made among Members in accordance with their
respective Profit Sharing Percentages with respect thereto.

(b) Subject to the Company’s having sufficient available cash in the reasonable
judgment of the Managing Member, the Company shall make cash distributions to
each Member with respect to each Fiscal Year of the Company in an aggregate
amount at least equal to the total federal, New York state and New York city
income taxes that would be payable by such Member with respect to all categories
of Net Income (Loss) allocated to such Member for such Fiscal Year, the amount
of which shall be calculated (i) on the assumption that each Member is an
individual subject to the then prevailing maximum federal, New York state and
New York city income tax rates, (ii) taking into account the deductibility of
state and local income and other taxes for federal income tax purposes and
(iii) taking into account any differential in applicable rates due to the type
and character of Net Income (Loss) allocated to such Member and (iv) taking into
account any other distribution made to such Member under this Agreement during
such Fiscal Year. Notwithstanding the foregoing, the Managing Member may refrain
from making any such distribution if, in the reasonable judgment of the Managing
Member, such distribution would be prohibited by § 18-607 of the LLC Act.

(c) The Managing Member may provide that a Member’s right to distributions and
investments of the Company may be subject to repurchase by the Company during
such period as the Managing Member shall determine (a “Repurchase Period”). Any
Contingent distributions

 

15



--------------------------------------------------------------------------------

from investments subject to repurchase rights will be withheld by the Company
and will be distributed to the recipient thereof (together with interest thereon
at rates determined by the Managing Member from time to time) as the recipient’s
rights to such distributions become Non-Contingent (by virtue of the expiration
of the applicable Repurchase Period or otherwise). The Managing Member may elect
in an individual case to have the Company distribute any Contingent distribution
to the applicable recipient thereof irrespective of whether the applicable
Repurchase Period has lapsed. If a Member withdraws from the Company for any
reason other than his death, Total Disability or Incompetence, the undistributed
share of such Member’s Interest that remains Contingent as of the applicable
Withdrawal Date shall be repurchased by the Company at a purchase price
determined at such time by the Managing Member. Unless determined otherwise by
the Managing Member, the repurchased portion thereof will be allocated among the
remaining Members in proportion to their respective Profit Sharing Percentages
with respect thereto.

Section 5.8 Business Expenses. The Company shall reimburse the Members for
reasonable travel, entertainment and miscellaneous expenses incurred by them in
the conduct of the Company’s business in accordance with rules and regulations
established by the Managing Member from time to time.

ARTICLE VI

ADDITIONAL MEMBERS; WITHDRAWAL OF MEMBERS;

SATISFACTION AND DISCHARGE OF

COMPANY INTERESTS; TERMINATION

Section 6.1 Additional Members. (a) Effective on the first day of any month (or
on such other date as shall be determined by the Managing Member in its sole
discretion), the Managing Member shall have the right to admit one or more
additional persons into the Company as Regular Members or Special Members. The
Managing Member shall determine and negotiate with each additional Member all
terms of such additional Member’s participation in the Company, including such
additional Member’s initial capital contribution, Profit Sharing Percentage and
base salary. Each additional Member shall have such voting rights as may be
determined by the Managing Member unless, upon the admission to the Company of
any Special Member, the Managing Member shall designate that such Special Member
shall not have such voting rights (any such Special Member being called a
“Nonvoting Special Member”).

(b) Any Profit Sharing Percentages to be allocated to an additional Member as of
the date such Member is admitted to the Company, together with any pro rata
reduction in all other Members’ Profit Sharing Percentages as of such date,
shall be established by the Managing Member pursuant to Section 5.3.

(c) Each additional Member may be required to contribute to the Company his pro
rata share of the Company’s total capital, at such times and in such amounts as
shall be determined by the Managing Member in accordance with Section 4.1.

(d) The admission of an additional Member will be evidenced by (i) the execution
of a counterpart copy of this Agreement by such additional Member or (ii) the
execution of an amendment to this Agreement by all the Members (including the
additional Member), as determined by the Managing Member.

Section 6.2 Withdrawal of Members. (a) Any Member (other than the Managing
Member) (i) may voluntarily withdraw from the Company, in whole or in part, at
any time upon at least sixty (60) days’ prior written notice to the Company,
(ii) may be removed from the Company at any time

 

16



--------------------------------------------------------------------------------

by the Managing Member for any reason or no reason, (iii) shall be deemed to
have withdrawn from the Company upon such Member’s death, Total Disability or
Incompetence, or (iv) shall automatically be removed from the Company to the
extent Cause exists with respect thereto; provided, that a Member may not
voluntarily Withdraw without the consent of the Managing Member if such
Withdrawal would (i) cause the Company to be in default under any of its
contractual obligations or (ii) in the reasonable judgment of the Managing
Member, have a material adverse effect on the Company or its business; provided
further, that to the extent a withdrawal relates to a Capital Account relating
to an investment of capital in the Funds, such withdrawal may only be made to
the extent permitted by the applicable Fund Agreements.

(b) Upon the Withdrawal of any Member, including by the occurrence of any
Withdrawal event under the LLC Act with respect to any Member, such Member shall
thereupon cease to be a Member.

(c) As of the effective date of a Member’s Withdrawal, such Member shall execute
a release in favor of the Company and its Members, releasing the Company and its
Members from all liabilities to the withdrawing Member in such form as
determined by the Managing Member.

Section 6.3 Company Interests Not Transferable. No Member may sell, assign,
pledge or otherwise transfer or encumber all or any portion of such Member’s
Interest other than as permitted by written agreement between such Member and
the Company; provided, that this Section 6.3 shall not impair transfers by
operation of law, transfers by will or by other testamentary instrument
occurring by virtue of the death or dissolution of a Member, or transfers
required by trust agreements. No assignee, legatee, distributee, heir or
transferee (by conveyance, operation of law or otherwise) of the whole or any
portion of any Member’s Interest shall have any right to be a Member without the
prior written consent of the Managing Member (which consent may be withheld
without giving reason therefor). Notwithstanding the granting of a security
interest in the entire Interest of any Member, such Member shall continue to be
a member of the Company.

Section 6.4 Consequences upon Withdrawal of a Member.

(a) The Withdrawal of a Regular Member shall not dissolve the Company if at the
time of such Withdrawal there are one or more remaining Regular Members and any
one or more of such remaining Regular Members continue the business of the
Company (any and all such remaining Regular Members being hereby authorized to
continue the business of the Company without dissolution and hereby agreeing to
do so). Notwithstanding Section 6.4(b), if upon the Withdrawal of a Regular
Member there shall be no remaining Regular Member, the Company shall be
dissolved and shall be wound up unless, within 90 days after the occurrence of
such Withdrawal, all remaining Special Members agree in writing to continue the
business of the Company and to the appointment, effective as of the date of such
Withdrawal, of one or more Regular Members.

(b) The Company shall not be dissolved, in and of itself, by the Withdrawal of
any Member, but shall continue with the surviving or remaining Members as
members thereof in accordance with and subject to the terms and provisions of
this Agreement.

Section 6.5 Satisfaction and Discharge of a Withdrawn Member’s Interest.

(a) In the event of the Withdrawal of a Member, the Managing Member shall
promptly after such Withdrawn Member’s Withdrawal Date determine and allocate to
the Withdrawn Member’s Capital Account(s) such Withdrawn Member’s allocable
share of the Net Income (Loss) of the Company for the period ending on such
Withdrawal Date in accordance with Article V. In making the

 

17



--------------------------------------------------------------------------------

foregoing calculations, the Managing Member shall be entitled to establish such
reserves (including reserves for taxes, bad debts, unrealized losses, actual or
threatened litigation or any other expenses, contingencies or obligations) as it
deems appropriate. Unless otherwise determined by the Managing Member in a
particular case, a Withdrawn Member shall not be entitled to receive any bonuses
or Unallocated Percentage in respect of the accounting period during which such
Member Withdraws from the Company (whether or not previously awarded or
allocated) or any bonuses or Unallocated Percentage in respect of prior
accounting periods that have not been paid or allocated (whether or not
previously awarded) as of such Withdrawn Member’s Withdrawal Date.

(b) Subject to this Section 6.5, if a Member voluntarily withdraws from the
Company, in whole or in part, or shall be deemed to have withdrawn from the
Company by reason of death, Total Disability or Incompetence, then within ninety
(90) days following such Member’s Withdrawal Date, the Company shall distribute
to such Member an amount in cash equal to one hundred percent (100%) of such
Member’s positive Capital Account balance (or a portion thereof, as applicable)
as of such Withdrawal Date (determined in accordance with Section 6.5(a) above).
In addition, subject to this Section 6.5 and a right of set-off in favor of the
Company and the General Partner, if a Member is removed from the Company for
Cause, then within two (2) years following such Member’s Withdrawal Date, the
Company shall distribute to such Member an amount in cash or in kind equal to
one hundred (100%) of such Member’s positive Capital Account balance (or a
portion thereof, as applicable) as of such Withdrawal Date (determined in
accordance with Section 6.5(a) above).

(c) From and after the effective date of the removal or withdrawal of a Member
from the Company, except as expressly provided herein, such Member shall only be
a creditor of the Company and shall have no rights as a Member with respect to
the withdrawn Interest and shall not have any interest in the Company’s items of
income, gain, loss, deduction or credit, distributions or assets after the
effective date of removal or withdrawal (with respect to the withdrawn
Interest), including, without limitation, Fund Net Income (Loss), Other Net
Income (Loss) and the Incentive Allocation. For the avoidance of doubt, upon the
withdrawal (deemed or otherwise) or removal of a Member, such Member’s Profit
Sharing Percentage shall be reduced to zero (or, in case of a partial
withdrawal, shall be reduced pro rata based on the Profit Sharing Percentage
represented by the withdrawn Interest as related to the aggregate Profit Sharing
Percentage of the relevant Member), and the Profit Sharing Percentage of all of
the remaining Members shall be adjusted pro rata to their respective Profit
Sharing Percentages at such time.

(d) To the extent a Withdrawn Member retains an Interest in the Company
following such Withdrawn Member’s Withdrawal Date, at the discretion of the
Managing Member or otherwise (each such Member, a “Retaining Withdrawn Member”),
such Retaining Withdrawn Member shall become a Nonvoting Special Member for
purposes hereof and retain his or her Capital Account or portion thereof
attributable thereto. The Interests of any Retaining Withdrawn Member shall be
subject to the terms and conditions applicable to Interests of any kind
hereunder and such other terms and conditions as are established by the Managing
Member in its sole discretion. The Managing Member and the Retaining Withdrawn
Member may agree to have the Company acquire such Interests on such terms and
conditions as may be mutually agreed upon.

(e) At the time of the settlement of any Withdrawn Member’s Interest in the
Company pursuant to this Section 6.5, the Managing Member may, to the fullest
extent permitted by applicable law, impose any restrictions it deems appropriate
on the assignment, pledge, encumbrance or other transfer by such Withdrawn
Member of any Interest retained by such Withdrawn Member, any securities or
other investments distributed in kind to such Withdrawn Member or such Withdrawn
Member’s right to any payment from the Company.

 

18



--------------------------------------------------------------------------------

(f) Any amounts payable by the Company to the Withdrawn Member pursuant to this
Section 6.5 shall be subordinate in right of payment and subject to the prior
payment in full of claims of all present or future creditors of the Company or
any successor thereto arising out of matters occurring prior to or on or after
the applicable date of payment or distribution.

Section 6.6 Dissolution of the Company. The Managing Member may dissolve the
Company prior to the expiration of its term at any time on not less than 60
days’ notice of the dissolution date given to the other Members. Upon the
dissolution of the Company, and following the payment of creditors of the
Company and the making of provisions for the payment of any contingent,
conditional or unmatured claims known to the Company as required under the LLC
Act, the Members’ respective interests in the Company shall be valued and
settled in accordance with the procedures set forth in Sections 5.7 and 6.5
which provide for allocations to the Capital Accounts of the Members and
distributions in accordance with the Capital Account balances of the Members.
The Managing Member shall be the liquidator. In the event that the Managing
Member is unable to serve as liquidator, a liquidating trustee shall be chosen
by affirmative vote of a Majority in Interest of the Members voting at a meeting
of Members (excluding Nonvoting Special Members).

Section 6.7 Certain Tax Matters. (a) All items of income, gain, loss, deduction
and credit of the Company shall be allocated among the Members for federal,
state and local income tax purposes in the same manner as such items of income,
gain, loss, deduction and credit shall be allocated among the Members pursuant
to this Agreement, except as may otherwise be provided herein or by the Code or
other applicable law. To the extent Treasury Regulations promulgated pursuant to
Subchapter K of the Code (including under Sections 704(b) and (c) of the Code)
or other applicable law require allocations for tax purposes that differ from
the foregoing allocations, the Managing Member may determine the manner in which
such tax allocations shall be made so as to comply more fully with such Treasury
Regulations or other applicable law and, at the same time, preserve the economic
relationships among the Members as set forth in this Agreement. In the event
there is a net decrease in partnership minimum gain or partner nonrecourse debt
minimum gain (determined in accordance with the principles of Regulation
Sections 1.704-2(d) and 1.704-2(i)) during any taxable year of the Company, each
Member shall be specially allocated items of Company income and gain for such
year (and, if necessary, subsequent years) in an amount equal to its respective
share of such net decrease during such year, determined pursuant to Regulations
Sections 1.704-2(g) and 1.704-2(i) (5). The items to be so allocated shall be
determined in accordance with Regulations Section 1.704-2(f). In addition, this
Agreement shall be considered to contain a “qualified income offset” as provided
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)

(b) Notwithstanding Section 6.7(a), if the Company realizes capital gains
(including short-term capital gains) for federal income tax purposes (“gains”)
for any fiscal year during or as of the end of which one or more Positive Basis
Members (as hereinafter defined) withdraw from the Company pursuant to this
Article VI, the Managing Member may elect to allocate such gains as follows:
(i) to allocate such gains among such Positive Basis Members, pro rata in
proportion to the respective Positive Basis (as hereinafter defined) of each
such Positive Basis Member, until either the full amount of such gains shall
have been so allocated or the Positive Basis of each such Positive Basis Member
shall have been eliminated and (ii) to allocate any gains not so allocated to
Positive Basis Members to the other Members in such manner as shall equitably
reflect the amounts allocated to such Members’ Capital Accounts pursuant to this
Agreement.

As used herein, (i) the term “Positive Basis” shall mean, with respect to any
Member and as of any time of calculation, the amount by which its aggregate
Capital Account balance (determined in accordance with Section 5.2) as of such
time exceeds its “adjusted tax basis,” for Federal income tax purposes, in its
interest in the Company as of such time (determined without regard to any
adjustments

 

19



--------------------------------------------------------------------------------

made to such “adjusted tax basis” by reason of any transfer or assignment of
such interest, including by reason of death, and without regard to such Member’s
share of the liabilities of the Company under Section 752 of the Code), and
(ii) the term “Positive Basis Member” shall mean any Member who withdraws from
the Company and who has Positive Basis as of the effective date of its
withdrawal, but such Member shall cease to be a Positive Basis Member at such
time as it shall have received allocations pursuant to clause (i) of the first
paragraph of this Section 6.7(b) equal to its Positive Basis as of the effective
date of its withdrawal

(c) The Managing Member shall cause to be prepared all federal, state and local
tax returns of the Company for each year for which such returns are required to
be filed and, after approval of such returns by the Managing Member, shall cause
such returns to be timely filed. The Managing Member shall determine the
appropriate treatment of each item of income, gain, loss, deduction and credit
of the Company and the accounting methods and conventions under the tax laws of
the United States, the several states and other relevant jurisdictions as to the
treatment of any such item or any other method or procedure related to the
preparation of such tax returns. The Managing Member may cause the Company to
make or refrain from making any and all elections permitted by such tax laws.
Each Member agrees that he shall not, unless he provides prior notice of such
action to the Company, (i) treat, on his individual income tax returns, any item
of income, gain, loss, deduction or credit relating to his interest in the
Company in a manner inconsistent with the treatment of such item by the Company
as reflected on the Form K-l or other information statement furnished by the
Company to such Member for use in preparing his income tax returns or (ii) file
any claim for refund relating to any such item based on, or which would result
in, such inconsistent treatment. In respect of an income tax audit of any tax
return of the Company, the filing of any amended return or claim for refund in
connection with any item of income, gain, loss, deduction or credit reflected on
any tax return of the Company, or any administrative or judicial proceedings
arising out of or in connection with any such audit, amended return, claim for
refund or denial of such claim, (A) the Tax Matters Member (as defined below)
shall be authorized to act for, and his decision shall be final and binding
upon, the Company and all Members except to the extent a Member shall properly
elect to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Member in connection therewith (including, without
limitation, attorneys’, accountants’ and other experts’ fees and disbursements)
shall be expenses of the Company and (C) no Member shall have the right to
(1) participate in the audit of any Company tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit reflected on any tax return of the Company (unless he
provides prior notice of such action to the Company as provided above),
(3) participate in any administrative or judicial proceedings conducted by the
Company or the Tax Matters Member arising out of or in connection with any such
audit, amended return, claim for refund or denial of such claim or (4) appeal,
challenge or otherwise protest any adverse findings in any such audit conducted
by the Company or the Tax Matters Member or with respect to any such amended
return or claim for refund filed by the Company or the Tax Matters Member or in
any such administrative or judicial proceedings conducted by the Company or the
Tax Matters Member. The Company and each Member hereby designate any Member
selected by the Managing Member as the “tax matters partner” for purposes of
Section 6231(a) (7) of the Code (the “Tax Matters Member”). To the fullest
extent permitted by applicable law, each Member agrees to indemnify and hold
harmless the Company and all other Members from and against any and all
liabilities, obligations, damages, deficiencies and expenses resulting from any
breach or violation by such Member of the provisions of this Section 6.7 and
from all actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including reasonable attorneys’ fees and disbursements, incident to
any such breach or violation. Each person (for purposes of this Section 6.7(c),
called a “Pass-Thru Member”) that holds or controls an interest as a Member on
behalf of, or for the benefit of, another person or persons, or which Pass-Thru
Member is beneficially owned (directly or indirectly) by another person or
persons, shall, within 30 days following receipt from the Tax Matters Member of
any notice, demand, request for information or similar document, convey such
notice or other document in writing to all holders of beneficial interests in
the Company holding such interests through such Pass-Thru Member.

 

20



--------------------------------------------------------------------------------

(d) Each individual Member shall provide to the Company copies of each federal,
state and local income tax return of such Member (including any amendment
thereof) within 30 days after filing such return.

Section 6.8 Special Basis Adjustments. In connection with a distribution of
Company property to a Member or any assignment or transfer of a Company interest
permitted by the terms of this Agreement, the Managing Member may cause the
Company, on behalf of the Members and at the time and in the manner provided in
Code Section 754 and Treasury Regulation Section 1.754-1(b), to make an election
to adjust the basis of the Company’s property in the manner provided in Sections
734(b) and 743(b) of the Code.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) shall be finally settled by arbitration conducted by a single
arbitrator in New York in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the dispute fail to
agree on the selection of an arbitrator within thirty (30) days of the receipt
of the request for arbitration, the International Chamber of Commerce shall make
the appointment. The arbitrator shall be a lawyer and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the Managing Member may
bring, or may cause the Company to bring, on behalf of the Managing Member or
the Company or on behalf of one or more Members, an action or special proceeding
in any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each Member (i) expressly consents to the application of
paragraph (c) of this Section 7.1 to any such action or proceeding, (ii) agrees
that proof shall not be required that monetary damages for breach of the
provisions of this Agreement would be difficult to calculate and that remedies
at law would be inadequate, and (iii) irrevocably appoints the Managing Member
as such Member’s agent for service of process in connection with any such action
or proceeding and agrees that service of process upon any such agent, who shall
promptly advise such Member of any such service of process, shall be deemed in
every respect effective service of process upon the Member in any such action or
proceeding.

(c) (i) EACH MEMBER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT
IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 7.1, OR ANY JUDICIAL
PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT
OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary judicial
proceedings include any suit, action or proceeding to compel arbitration, to
obtain temporary or preliminary judicial relief in aid of arbitration, or to
confirm an arbitration award. The parties acknowledge that the forum(s)
designated by this paragraph (c) have a reasonable relation to this Agreement,
and to the parties’ relationship with one another.

 

21



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in the preceding paragraph of this Section 7.1
and such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 7.1 shall be construed to the maximum extent possible to comply with the
laws of the State of Delaware, including the Delaware Uniform Arbitration Act
(10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless,
it shall be determined by a court of competent jurisdiction that any provision
or wording of this Section 7.1, including any rules of the International Chamber
of Commerce, shall be invalid or unenforceable under the Delaware Arbitration
Act, or other applicable law, such invalidity shall not invalidate all of this
Section 7.1. In that case, this Section 7.1 shall be construed so as to limit
any term or provision so as to make it valid or enforceable within the
requirements of the Delaware Arbitration Act or other applicable law, and, in
the event such term or provision cannot be so limited, this Section 7.1 shall be
construed to omit such invalid or unenforceable provision.

Section 7.2 Ownership and Use of the Blackstone Name. The Company acknowledges
that Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154, (or
its successors or assigns) is the sole and exclusive owner of the mark and name
BLACKSTONE and that the ownership of, and the right to use, sell or otherwise
dispose of, the firm name or any abbreviation or modification thereof which
consists of or includes BLACKSTONE, shall belong exclusively to TM. The Company
shall not be permitted to use the BLACKSTONE name and service mark without the
prior written consent of TM. To the extent the Company is permitted to use the
BLACKSTONE name and service mark, all services rendered by the Company under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its affiliates and licensees. The Company understands
that, to the extent TM hereinafter permits the Company to use the BLACKSTONE
name and service mark, TM may thereafter terminate the Company’s right to use
BLACKSTONE at any time in TM’s sole discretion by giving the Company written
notice of termination. Promptly following any such termination, the Company will
take all steps necessary to change its partnership name to one which does not
include BLACKSTONE or any confusingly similar term and cease all use of
BLACKSTONE or any term confusingly similar thereto as a service mark or
otherwise.

Section 7.3 Written Consent. Any action required or permitted to be taken by a
vote of Members at a meeting may be taken without a meeting if a Majority in
Interest of the Members consent thereto in writing.

Section 7.4 Admission Letters; Schedules; Existing Agreement. The Managing
Member may, or may cause the Company to, enter into separate letter agreements,
including but not limited to profit sharing agreements (such letter agreements,
the “Admission Letters”) with certain Members with respect to Capital
Contributions, Profit Sharing Percentages, benefits or any other matter, in each
case, on terms and conditions not inconsistent with this Agreement. The Managing
Member may from time to time execute and deliver to the Members schedules which
set forth the then current Capital Account balances and Profit Sharing
Percentages of the Members and any other matters deemed appropriate by the
Managing Member. Such schedules shall be for information purposes only and shall
not be deemed to be part of this Agreement for any purpose whatsoever. In
addition, notwithstanding anything to the contrary contained herein, to the
extent Merrill Lynch & Co. Inc. (or one or more affiliates thereof) remains a
Member of the Company following the date hereof, the rights and obligations of
such Member and the terms and conditions of such Member’s Interest in the
Company shall continue to be governed by the Existing Agreement for all
purposes. For the avoidance of doubt, notwithstanding

 

22



--------------------------------------------------------------------------------

anything else in this Agreement, in the event of a conflict between this
Agreement on the one hand and a Member’s Admission Letter on the other hand, the
terms and provisions of the Admission Letter of such Member shall control as
between the Company and such Member.

Section 7.5 Governing Law; Separability of Provisions. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws. In particular, the Company has
been formed pursuant to the LLC Act, and the rights and liabilities of the
Members shall be as provided therein, except as herein otherwise expressly
provided. If any provision of this Agreement shall be held to be invalid, such
provision shall be given its meaning to the maximum extent permitted by law and
the remainder of this Agreement shall not be affected thereby.

Section 7.6 Successors and Assigns. This Agreement shall be binding upon and
shall, subject to the penultimate sentence of Section 6.3, inure to the benefit
of the parties hereto, their respective heirs and personal representatives, and
provided that no person claiming by, through or under a Member (whether such
Member’s heir, personal representative or otherwise), as distinct from such
Member itself, shall have any rights as, or in respect to, a Member (including
the right to approve or vote on any matter or to notice thereof) except the
right to receive only those distributions expressly payable to such person
pursuant to Article VI. Any Member or Withdrawn Member shall remain liable for
the obligations under this Agreement of any transferee of all or any portion of
such Member’s or Withdrawn Member’s interest in the Company, unless waived by
the Managing Member. Nothing in this Agreement is intended, nor shall anything
herein be construed, to confer any rights, legal or equitable, in any person
other than the Members and their respective legal representatives, heirs,
successors and permitted assigns.

Section 7.7 Confidentiality; Restrictive Covenants. By executing this Agreement,
each Member expressly agrees, at all times during the term of the Company and
thereafter and whether or not at the time a Member of the Company, to maintain
the confidentiality of, and not to disclose to any person other than the
Company, another Member or a person designated by the Company, any information
relating to the business, financial structure, financial position or financial
results, clients or affairs of the Company that shall not be generally known to
the public or the securities industry, except as otherwise required by law or by
any regulatory or self-regulatory organization having jurisdiction; provided,
that any corporate Member may disclose any such information it is required by
law, rule, regulation or custom to disclose. In addition, each Member shall be
subject to the restrictive covenants and other obligations set forth in such
Member’s Admission Letter.

Section 7.8 Notices. Whenever notice is required or permitted by this Agreement
to be given, such notice shall be in writing (including telecopy or similar
writing) and shall be given by hand delivery (including any courier service) or
telecopy to any Member at its address or telecopy number shown in the Company’s
books and records or, if given to the Managing Member or the Company, at the
address of the Company provided herein. Each such notice shall be effective
(i) if given by telecopy, upon dispatch, and (ii) if given by hand delivery,
when delivered to the address of such Member, the Managing Member or the Company
specified as aforesaid.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute a single instrument.

Section 7.10 Power of Attorney. Each Member (other than the Managing Member)
hereby irrevocably appoints the Managing Member as such Member’s true and lawful
agent, representative and attorney-in-fact, each acting alone, in such Member’s
name, place and stead, to make, execute, sign and file, on behalf of such
Member, any and all agreements, instruments, documents and certificates which
the Managing Member deems necessary or advisable in connection with any

 

23



--------------------------------------------------------------------------------

transaction or matter contemplated by or provided for in this Agreement,
including without limitation, the performance of any obligation of such Member
or the Company or the exercise of any right of such Member or the Company or an
amendment to this Agreement. Such power of attorney is coupled with an interest
and shall survive and continue in full force and effect notwithstanding the
Withdrawal from the Company of any Member for any reason and shall not be
affected by the death, Total Disability or Incompetence of such Member.

Section 7.11 Member’s Will. Each Member and Withdrawn Member shall include in
his or her will a provision that addresses certain matters in respect of his or
her obligations relating to the Company that is satisfactory to the Managing
Member and each such Member and Withdrawn Member shall confirm annually to the
Company, in writing, that such provision remains in his current will. Where
applicable, any estate planning trust of such Member or Withdrawn Member to
which a portion of such Member’s or Withdrawn Member’s Interest is transferred
shall include a provision substantially similar to such provision and the
trustee of such trust shall confirm annually to the Company, in writing, that
such provision or its substantial equivalent remains in such trust. In the event
any Member or Withdrawn Member fails to comply with the provisions of this
Section 7.11 after the Company has notified such Member or Withdrawn Member of
his failure to so comply and such failure to so comply is not cured within 30
days of such notice, the Company may withhold any and all distributions to such
Member until the time at which such party complies with the requirements of this
Section 7.11.

Section 7.12 Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

Section 7.13 Legal Fees. Except as more specifically provided herein, in the
event of a legal dispute (including litigation, arbitration or mediation)
between any Member or Withdrawn Member and the Company, arising in connection
with any provision of this Agreement, the “losing” party to such dispute shall
promptly reimburse the “victorious party” for all reasonable legal fees and
expenses incurred in connection with such dispute (such determination to be made
by the relevant adjudicator). Any amounts due under this Section 7.13 shall be
paid within 30 days of the date upon which such amounts are due to be paid.

Section 7.14 Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein. There are no restrictions, promises, representations, warranties,
covenants or undertakings, other than those expressly set forth or referred to
herein. Subject to Section 7.4, this Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

* * *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written. In the event that it is impracticable to
obtain the signature of any of the Members to this Agreement, this Agreement
shall be binding among the other Members executing the same.

 

MANAGING MEMBER: GSO HOLDINGS I L.L.C. By:  

Blackstone Holdings I L.P.,

its managing member

By:  

Blackstone Holdings I/II GP Inc.,

its general partner

By:    /s/ Stephen A. Schwarzman   Name:   Stephen A. Schwarzman   Title:  
Chief Executive Officer